Title: John Adams to Abigail Adams, 23 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 23. 1794
          
          Monday, which is the pleasantest day of the Week, because it always brings me a Letter, produced me your favour of the 12th.
          I am ready to purchase for you, the other half of the Medford Farm, if it is to be Sold, or to advance my your half for Building, if it is not. I think you are right not to sell. keep it as a Remembrancer. Paternal Acres are always good Land.
          What may be Hamiltons Views I know not: but I Suppose he cannot live here, nor can any other, but in a Style altogether unsuitable to his Station. The Petulance of the People, will fatigue every Man out of his Life, if they continue to be goaded by Seditious Societies. The People will be compelled, either to dismiss their Congress or to restrain their Clubbs.— I dont mean to hang, or transport to Botany Bay the Members of these Societies as the English and Scotch have done: nor to banish, imprizon or hang as the Canton of Berne has done: but to discountenance and discourage their assemblies.
          I have read the Jacobiniad— A Statesman must not be a Satyrist, a Poet, nor a Wit.— but a “Sad Man.”
          Your Farmers Calender refreshes me like a Cordial. The Weather here is Still so Spring like, that one almost forgets the Season We are in.
          It has been reported here that Mr Fauchet is to be recalled, how truly I know not.— They will never Send a Man who will do them more honour or better service
          I dined Yesterday with Thommy Shippen, and his pretty little Puppet of a Wife— The poor fellow is as pale and lean as a ghost.— They have two little Boys.— Mrs Livingston was there.
          To return to Jacobinical societies. is it not abominable. To see a Crew headed by Such an ignorant blundering, thick-sculled Irishman as Blair McClenican, publishing their Manifestoes against the President and both Houses of Congress?
          I send you Bennetts strictures. Louisa’s Book I will send as soon as I have read it.
        